Order entered July 29, 2015




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-15-00408-CV

                                RICKEY LYONS, Appellant

                                             V.

                           POLYMATHIC PROPERTIES, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-00016-B

                                         ORDER
        The clerk’s record was due in this appeal on April 11, 2015. By letter dated April 6,

2015, we notified appellant that the Dallas County Clerk had informed us that no payment had

been made for the clerk’s record. We directed appellant, within ten days, to provide the Court

with written verification that payment or payment arrangements had been made or that appellant

was entitled to proceed without payment for the record. On April 15, 2015, appellant filed a

docketing statement that indicated no payment had been made for the clerk’s record but that

payment arrangements had been made. Since that date, the clerk’s record has not been filed nor

have we received further correspondence from either appellant or the Dallas County Clerk

regarding the clerk’s record.
           Accordingly, we ORDER the Dallas County Clerk to file, within TEN DAYS of the date

of this order, either the clerk’s record or written verification that appellant has neither paid for

the record nor made payment arrangements for the record. We notify appellant that if we receive

verification that he has neither paid nor made payment arrangements, we will, without further

notice, dismiss the appeal. See TEX. R. APP. P. 37.3(b).

           We further received written verification from court reporter Lanetta Williams that

appellant had not requested or paid for the reporter’s record. Appellant’s docketing statement

indicates the record was not requested and no payment or arrangements have been made.

Accordingly, the appeal will be submitted without a reporter’s record. See TEX. R. APP. P.

37.3(c).

           We DIRECT the Clerk to send copies of this order to John Warren, Dallas County Clerk;

Lanetta Williams, official court reporter, County Court at Law No. 2; and to counsel for all

parties.

                                                     /s/     CAROLYN WRIGHT
                                                             CHIEF JUSTICE